



COURT OF APPEAL FOR ONTARIO

CITATION: Jackson (Re), 2018 ONCA 560

DATE: 20180618

DOCKET: C65115

Watt, van Rensburg and Fairburn JJ.A.

IN THE MATTER OF:  Jesse Russell Jackson

AN APPEAL UNDER PART XX.1 OF THE
CODE

Jill Gamble, for the appellant, Jesse Jackson

Megan Petrie, for the Attorney General of Ontario

James Thomson, for Waypoint Centre

Julie Zamprogna, for Southwest Centre for Forensic
    Mental Health Centre

Heard and released orally: June 12, 2018

On appeal against the disposition of the Ontario Review
    Board dated, February 16, 2018.

REASONS FOR DECISION

[1]

The appellant was found not criminally responsible on account of mental
    disorder on a number of charges which occurred over a one-week period in
    September of 2017. Among the offences were break, entry and commit an
    indictable offence; assault with a weapon, uttering threats; escaping lawful
    custody, robbery and several counts of breach of probation. The appellants
    psychiatric diagnoses are bipolar II disorder and substance abuse disorder.

[2]

On February 16, 2018 the Ontario Review Board ordered that the appellant
    be detained at the Southwest Centre for Forensic Mental Health Care, St.
    Josephs Health Care London at, St. Thomas, with privileges up to and including
    living within the community in approved accommodation.

[3]

At the time of the disposition hearing the appellant was detained at
    Waypoint Centre for Mental Health Care. The Board ordered his detention to continue
    there until his transfer to the Southwest Centre could be accomplished. The
    interim order of detention at Waypoint included privileges up to and including
    grounds privileges, but not community living.

[4]

The appellant seeks a conditional discharge. He does not challenge the
    Boards conclusion that he remains a significant threat to the safety of the
    public within ss. 672.54 and 672.5401 of the
Criminal Code
. But he
    contends that on the evidence adduced at the hearing the Board unreasonably
    concluded that a detention order was necessary and appropriate in the
    circumstances. The Boards reasoning according to the appellant was flawed in
    two respects:

(i)      in
    assigning undue significance to the risk of illicit drug use and its sequelae including
    failure to take essential medication, decompensation and further criminality if
    conditionally discharged; and

(ii)      in
    taking into account the ease with which the appellant could be readmitted on
    decompensation as a factor in deciding whether to make a detention order or
    grant a conditional discharge.

[5]

In our view, this appeal fails.

[6]

Prior decisions of this court establish that the need to supervise a
    mental disorder detainees housing, as well as to readily readmit the detainee
    to hospital on decompensation, are relevant and appropriate considerations for
    a Board to take into account in deciding on a necessary and appropriate
    disposition.

[7]

In this case there was evidence from the appellants treating psychiatrist
    that the ability to approve housing and to expeditiously readmit the appellant
    to hospital on decompensation were essential tools not only to ensure public
    safety, but also to facilitate the appellants recovery.

[8]

The appellant has a serious and long-standing substance abuse problem, with
    few periods of abstinence and little insight about the relationship among
    substance abuse, mental health and criminality. Resumption of substance abuse
    is likely to produce rapid decompensation.

[9]

For these reasons, the appeal is dismissed.

David
    Watt J.A.
K. van Rensburg J.A.
Fairburn J.A.


